Exhibit 99.2 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial declares quarterly dividend on Common and Preferred Shares TORONTO, Aug. 4 /CNW/ - The Board of Directors of Sun Life Financial Inc. (TSX/NYSE: SLF) today announced a quarterly shareholder dividend of $0.36 per common share, payable September 30, 2010 to shareholders of record at the close of business on August 25, 2010. This is the same amount as paid in the previous quarter. The Board of Directors of Sun Life Financial Inc. also announced the following quarterly dividends on its Class A Non-Cumulative Preferred Shares, payable on September 30, 2010 to shareholders of record at the close of business on August 25, 2010: $0.296875 per Series 1 share; $0.30 per Series 2 share; $0.278125 per Series 3 share; $0.278125 per Series 4 share; and $0.28125 per Series 5 share. The Board also announced a quarterly dividend on its Class A
